Exhibit 10.1

 

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

 

by and between

 

TELETOUCH PAGING, LP

as Buyer

 

and

 

TELETOUCH COMMUNICATIONS, INC.

as Seller

 

August 22, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I        DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Terms    6

1.3

   Other Definitional Provisions    7 ARTICLE II        THE TRANSACTION    7

2.1

   Purchase and Sale of Assets    7

2.2

   Excluded Assets    9

2.3

   Assumption of Obligations    10

2.4

   Excluded Obligations and Liabilities    10

2.5

   Nonassignable Contracts and Leases    11

2.6

   Entergy Contract    11 ARTICLE III        PAYMENT OF PURCHASE PRICE    12

3.1

   Amount; Delivery    12

3.2

   Price Allocation    12

3.3

   Purchase Price Adjustment    13

3.4

   Collections Guaranty    13

3.5

   Setoff Against Note    14 ARTICLE IV        MANAGEMENT AGREEMENT    14
ARTICLE V        REPRESENTATIONS AND WARRANTIES OF SELLER    14

5.1

   Existence and Good Standing    14

5.2

   Authorization and Validity of Agreement    15

5.3

   Consents and Approvals; No Violations    15

5.4

   Net Working Capital    15

5.5

   Payables    15

5.6

   Warranty Claims    16

5.7

   Title to Properties; Encumbrances; Condition and Sufficiency of Assets    16

5.8

   Real Property Leases    16

5.9

   Contracts and Commitments    16

5.10

   Permits    17

5.11

   Litigation    18

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

5.12

   Taxes    18

5.13

   Insurance    19

5.14

   Intellectual Property    19

5.15

   Compliance with Laws    19

5.16

   Employment Relations    19

5.17

   Environmental Laws and Regulations    19

5.18

   Customers    20

5.19

   Solvency    20

5.20

   Disclosure    20

5.21

   Government Contracts    21

5.22

   Undisclosed Liabilities    21

5.23

   Restrictions on Business Activities    21

5.24

   Copies of Documents    21

5.25

   [Intentionally Deleted]    21

5.26

   Broker’s or Finder’s Fees    21 ARTICLE VI        REPRESENTATIONS AND
WARRANTIES OF BUYER    21

6.1

   Existence and Good Standing of Buyer; Power and Authority    21

6.2

   No Violations    22

6.3

   Broker’s or Finder’s Fees    22 ARTICLE VII        CONDITIONS TO SELLER’S
OBLIGATIONS    22

7.1

   Truth of Representations and Warranties    22

7.2

   Performance of Agreements    22

7.3

   No Litigation Threatened    23

7.4

   Proceedings    23 ARTICLE VIII        CONDITIONS TO BUYER’S OBLIGATIONS    23

8.1

   Truth of Representations and Warranties    23

8.2

   Performance of Agreements    23

8.3

   No Litigation Threatened    23

8.4

   Consents    23

8.5

   Proceedings    23

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE IX        COVENANTS OF SELLER    24

9.1

   Cooperation by Seller    24

9.2

   Notice of Breaches    24

9.3

   Conduct of Business    24

9.4

   [Intentionally Deleted]    24

9.5

   [Intentionally Deleted]    24

9.6

   Negative Covenants of Seller    25

9.7

   Exclusive Dealing    25

9.8

   Review of the Assets    25

9.9

   Governmental Filings    26

9.10

   Use of Name    26

9.11

   Further Assurances    26

9.12

   Bank Account; Customer Payments    26 ARTICLE X        COVENANTS OF BUYER   
27

10.1

   Cooperation by Buyer    27

10.2

   Books and Records; Personnel    27

10.3

   [Intentionally Deleted]    27

10.4

   Further Assurances    27

10.5

   Governmental Filings    27 ARTICLE XI        THE CLOSING    28

11.1

   Time and Place; Effective Date    28

11.2

   Seller’s Obligations    28

11.3

   Buyer’s Obligations    29

11.4

   Transfer of Permits    29

11.5

   Possession    30 ARTICLE XII        TERMINATION    30

12.1

   Termination    30

12.2

   Effect on Obligations    30

12.3

   Limited Termination Right Relating to Schedules    30

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XIII        SURVIVAL AND INDEMNIFICATION    31

13.1

   Indemnification of Seller    31

13.2

   Indemnification of Buyer    31

13.3

   Demands    32

13.4

   Right to Contest and Defend    32

13.5

   Cooperation    33

13.6

   Right to Participate    33

13.7

   Payment of Damages    33

13.8

   Survival of Representations and Warranties    33

13.9

   Limitations    33

13.10

   Sole Remedy    34

13.11

   General    34 ARTICLE XIV        MISCELLANEOUS    34

14.1

   Notices    34

14.2

   Governing Law    35

14.3

   Arbitration    35

14.4

   Entire Agreement; Amendments and Waivers    35

14.5

   Binding Effect and Assignment    35

14.6

   Severability    35

14.7

   Headings    36

14.8

   Execution    36

14.9

   Sales and Transfer Taxes    36

14.10

   Expenses    36

14.11

   Publicity    36

14.12

   Confidentiality    36

14.13

   Legal Representation    36

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES     

2.1(a)

   Paging Equipment

2.1(c)

   Inventory

2.1(f)(i)

   Leases

2.1(f)(ii)

   Stores

2.1(i)

   Excluded Store Equipment

2.1(j)

   Permits

2.1(k)

   Customer List

2.1(n)

   Excluded Telephone Numbers

2.1(t)

   Accounts Receivable

2.1(u)

   Intellectual Property

2.1(v)

   Vehicles

2.1(x)

   Reseller and Intercarrier Agreements

2.1(y)

   Additional Assets

2.3(d)

   Assumed Vehicle Leases and Loans

2.4(g)

   Violations of Assigned Contracts

3.2(a)

   Price Allocation

5.3

   Consents and Violations

5.4

   Current Assets and Current Liabilities

5.6

   Warranty Claims

5.7

   Title and Condition of Assets

5.9

   Contracts and Commitments

5.10

   Expired or Lapsed Permits

5.11

   Litigation

5.17

   Environmental

5.21

   Government Contracts

5.22

   Undisclosed Liabilities

5.23

   Restrictions on Business Activities

 

EXHIBITS

 

  Exhibit A          Promissory Note

 

v



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) dated as of August 22, 2005, is
by and between Teletouch Communications, Inc., a Delaware corporation
(“Seller”), and TeleTouch Paging, LP, a Texas limited partnership (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller is engaged in the business of operating VHF and UHF paging
telecommunications systems and services and related answering services
(collectively, the “Business”); and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, substantially all of the assets of Seller associated with the Business,
all upon the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, for the mutual covenants and other consideration described
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto covenant and
agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1 Definitions. As used herein, the following terms have the meanings set forth
below:

 

“AAA”: as defined in Section 14.3.

 

“Accounts Receivable”: all notes and accounts receivable of Seller attributable
to the Business.

 

“Accounts Payable”: the payables of Seller associated with the Business.

 

“Act”: the Communications Act of 1934, as amended.

 

“Adjustment Amount”: as defined in Section 3.3.

 

“Affiliate”: with respect to any Person, any other Person directly or indirectly
controlling (including but not limited to all directors and officers of such
Person), controlled by, or under direct or indirect common control with such
Person.

 

“Agreement”: this Asset Purchase Agreement, as amended from time to time as
provided herein, and all exhibits, schedules and ancillary documents hereto,
except where the context clearly indicates otherwise.

 

-1-



--------------------------------------------------------------------------------

“Antenna Structure Registration”: Registration issued by the Commission with
respect to certain antenna structures in accordance with Part 17 of the Rules
and Regulations.

 

“Assets”: as defined in Section 2.1.

 

“Assigned Contracts”: as defined in Section 2.3.

 

“Assumed Obligations”: as defined in Section 2.3.

 

“Bad Debt Reserve”: as defined in the definition of “Current Assets” in this
Section 1.1.

 

“Bad Debt Statement”: as defined in Section 3.4.

 

“Books and Records”: all books, records, books of account, files and data
(including customer and supplier lists), catalogs, brochures, sales literature,
promotional material, certificates and other documents used in or associated
with the conduct of the Business or the ownership of the Assets, except that the
Books and Records shall not include personnel records and files or any books,
records, files and other data of Seller which relate exclusively to (i)
organizational or governance proceedings of Seller, (ii) the Excluded Assets, or
(iii) excluded obligations or liabilities in Section 2.4 below.

 

“Business”: as defined in the Recitals to this Agreement; provided, however,
that such term shall in no event refer to (i) Seller’s two-way radio business or
(ii) Seller’s existing telemetry business.

 

“Business Day”: any day excluding Saturday, Sunday and any day on which banks in
Fort Worth, Texas are authorized or required by law or other governmental action
to close.

 

“Buyer”: as defined in the preamble of this Agreement.

 

“Buyer Indemnitees”: as defined in Section 13.2.

 

“Cash Payment”: as defined in Section 3.1.

 

“Claim”: as defined in Section 13.3.

 

“Closing”: as defined in Section 11.1.

 

“Closing Date”: as defined in Section 11.1.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time, and the
regulations promulgated and rulings issued thereunder. Section references to the
Code are to the Code as in effect at the date of this Agreement and any
subsequent provisions of the Code amendatory thereof, supplemental thereto or
substituted therefor.

 

“Commission”: the Federal Communications Commission.

 

-2-



--------------------------------------------------------------------------------

“Communications Sites”: All properties on which Seller leases or licenses tower,
ground, rooftop or other space for the operation of paging transmission
equipment.

 

“Confidentiality Agreement”: as defined in Section 14.13.

 

“Contract”: any written contract, agreement or instrument relating to the
Business to which Seller is a party or is otherwise bound, including, without
limitation, supply contracts, customer agreements and accounts, any mortgages,
deeds of trust, notes or guarantees, pledges, liens, or conditional sales
agreements to which Seller is a party or by which any of its assets may be
bound, of which copies have been made available to Buyer for review, but
excluding Leases.

 

“Current Assets”: (i) petty cash at store locations, (ii) trade accounts
receivable (net of a reserve for bad debts equal to $25,000 plus the amount of
all accounts over 90 days past due, such reserve being hereinafter referred to
as the “Bad Debt Reserve”), (iii) building and service deposits, (iv) amounts
owed to the Seller relating to TNPP and usage-based services provided by the
Business but not yet billed, (v) prepaid expenses and yellow pages fees, and
(vi) Inventory related to the Business.

 

“Current Liabilities”: (i) paging service deferred revenue, (ii) customer
accounts with credit balances relating to the Business, and (iii) customer
security deposits related to the Business.

 

“Damages”: as defined in Section 13.1.

 

“Dispute”: as defined in Section 14.3.

 

“Encumbrances”: liens, security interests, options, rights of first refusal,
easements, mortgages, charges, debentures, indentures, deeds of trust,
rights-of-way, restrictions, encroachments, licenses, Leases, Permits, security
agreements, or any other encumbrances and other restrictions or limitations on
the use or ownership of real or personal property or irregularities in title
thereto.

 

“Environmental Claim”: any and all administrative, regulatory, judicial or other
actions, suits, demands, demand letters, claims, liens, notices of noncompliance
or violations, investigations or proceedings relating in any way to any
Environmental Law or any permit issued under any such Environmental Law
(cumulatively and for purposes of this definition, “Environmental Claims”),
including without limitation (i) any and all Environmental Claims by
Governmental Authorities for enforcement, penalties, cleanup, removal, remedial
or other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Environmental Claims by any third party seeking damages,
enforcement, penalties, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety or the environment.

 

“Environmental Law”: any federal, state or local statute, law, rule, regulation,
ordinance, code, policy or rule of common law now in effect and in each case as
amended and any judicial or administrative interpretation thereof, including any
judicial or administrative order, consent

 

-3-



--------------------------------------------------------------------------------

decree or judgment, relating to Hazardous Materials, the environment or health
relating to or arising from environmental conditions, including without
limitation the National Environmental Policy Act of 1969 (NEPA), 42 U.S.C. §4321
et. seq.; Procedures Implementing NEPA, 47 C.F.R. §1.1307 et. seq.; Occupational
Safety and Health Act, as amended, 29 U.S.C. § 651 et seq; the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended 42
U.S.C. § 9601 et seq.; the Hazardous Materials Transportation Act, as amended,
49 U.S.C. § 5101 et seq.; the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, as
amended, 33 U.S.C. §1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; the Oil Pollution Act of 1990, 33 U.S.C. §
2701 et seq.; and relevant state and local laws.

 

“Excluded Assets”: as defined in Section 2.2.

 

“Excluded Liabilities”: as defined in Section 2.4.

 

“FCC Approvals”: as defined in Section 11.4.

 

“GAAP”: generally accepted accounting principles consistently applied (as such
term is used in the American Institute of Certified Public Accountants
Professional Standards).

 

“Governmental Authority”: means (a) any national, state, county, municipal or
other government, domestic or foreign, or any agency, board, bureau, commission,
court, department, or other instrumentality of any such government, or (b) any
person having the authority under any applicable government requirements to
assess and collect taxes for its own account.

 

“Hazardous Materials”: (i) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous wastes,” “restricted hazardous wastes,” “toxic substances,”
“toxic pollutants,” “contaminants,” “pollutants,” “regulated substances” or
words of similar import under any applicable Environmental Law.

 

“Independent Accountants”: as defined in Section 3.4.

 

“Intellectual Property”: domestic and foreign patents, patent applications,
registered and unregistered trademarks, service marks, trade names and logos,
registered and unregistered copyrights, computer programs and software, data
bases, trade secrets, methods, designs, processes, procedures, proprietary
information and any other intangible property used in or associated with the
conduct of the Business and the ownership of the Assets, including all of
Seller’s rights to any such property which is owned by and licensed from others
and any goodwill associated with any of the foregoing.

 

-4-



--------------------------------------------------------------------------------

“Leases”: any and all written contracts, agreements, and commitments regarding
the lease of real or personal property to which Seller is a party or is
otherwise bound that relate to or are used in the operation of the Business,
including, but not limited to, leases of towers and transmitter sites.

 

“License Agreement”: as defined in Section 11.2.

 

“Management Agreement”: as defined in Article IV.

 

“Material Adverse Effect”: a material adverse effect on the assets, liabilities,
business, condition (financial or otherwise), results of operations or prospects
of the applicable party.

 

“Net Working Capital”: the total of Current Assets as of the Closing Date less
Current Liabilities as of the same date.

 

“Net Working Capital Adjustment”: as defined in Section 3.3.

 

“Noncompetition and Nonsolicitation Agreement”: a customary noncompetition and
nonsolicitation agreement to be entered into by Buyer and Seller at Closing
pursuant to which Seller agrees to not compete with the Business within the
current market area of the Business for two years following Closing and agrees
to not solicit customers or employees of the Business for two years following
closing.

 

“Pending Applications”: any applications related to the Business filed with, but
not granted by, the Commission on behalf of Seller prior to the Closing Date.

 

“Permitted Encumbrances”: (i) Encumbrances consisting of easements, permits and
other restrictions or limitations on the use of real property or irregularities
in title thereto that do not materially detract from the value of, or materially
impair the use of, such property by Seller in the operation of the Business,
(ii) Encumbrances for current taxes, assessments or governmental charges or
levies on property not yet due and delinquent, (iii) Encumbrances created by
Buyer, and (iv) Encumbrances, if any, relating to the Assumed Obligations.

 

“Permits”: as defined in Section 2.1(j).

 

“Person”: any individual, partnership, joint venture, corporation, limited
liability company, trust, unincorporated organization, government or other
department or agency thereof or other entity.

 

“Pre-Closing Period”: as defined in Section 5.12(a).

 

“Price Allocation”: as defined in Section 3.2.

 

“Promissory Note”: as defined in Section 3.1(b).

 

“Purchase Price”: as defined in Section 3.1.

 

-5-



--------------------------------------------------------------------------------

“Regulated Permits”: as defined in Section 11.4.

 

“Releases”: as defined in Section 5.17.

 

“Requisite Stockholder Approval”: as defined in Section 7.4.

 

“Reseller Agreements”: as defined in Section 2.1(x).

 

“Returns”: as defined in Section 5.12(a).

 

“Rules and Regulations”: as defined in Section 5.10(b).

 

“Schedules”: The schedules of Seller, Buyer or both as appropriate in the
context and as referenced throughout this Agreement.

 

“Seller”: as defined in the preamble of this Agreement.

 

“Seller Indemnitees”: as defined in Section 13.1.

 

“Stores”: the Seller’s leased store and warehouse facilities identified on
Schedule 2.1(f)(ii).

 

“Sublease”: as defined in Section 11.2.

 

“Subsequent Permits”: any Permits related to the Business acquired by or granted
to Seller after the date of this Agreement but prior to the Closing Date.

 

“Supplemental Disclosure”: as defined in Section 12.3.

 

“Tax”: any net income, alternative or add-on minimum tax, advance, corporation,
gross income, gross receipts, sales, use, ad valorem, franchise, profits,
license, value added, withholding, payroll, employment, excise, stamp or
occupation tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest or any penalty imposed by any
Governmental Authority with respect thereto, and any liability for such amounts
as a result either of being a member of an affiliated group or of a contractual
obligation to indemnify any other entity.

 

“Termination Period”: as defined in Section 12.3.

 

“Vehicles”: as defined in Section 2.1(v).

 

1.2 Other Terms. Other terms may be defined elsewhere in the text of this
Agreement and shall have the meaning indicated throughout this Agreement.

 

 

-6-



--------------------------------------------------------------------------------

1.3 Other Definitional Provisions.

 

(a) The words “hereof,” “herein” and “hereunder,” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not
any particular provision of this Agreement.

 

(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.

 

(c) The terms defined in the neuter or masculine gender shall include the
feminine, neuter and masculine genders, unless the context clearly indicates
otherwise.

 

(d) Reference to the “best knowledge” of a Person or words of similar import
shall mean the actual or constructive best knowledge of such Person after
reasonable due diligence as to the facts and circumstances addressed.

 

(e) All references made herein to schedules and exhibits refer to the schedules
and exhibits attached hereto, which are incorporated into and made a part of
this Agreement by reference.

 

ARTICLE II

THE TRANSACTION

 

2.1 Purchase and Sale of Assets. Subject to the terms and conditions of this
Agreement, Buyer agrees to purchase from Seller, and Seller agrees to sell,
convey, transfer, assign and deliver, and cause to be sold, conveyed,
transferred, assigned and delivered, all of Seller’s rights, title and interest
in and to the following assets (the “Assets”) free and clear of all Encumbrances
except Permitted Encumbrances, to Buyer on the Closing Date (except with respect
to certain Permits which shall be conveyed in accordance with Section 11.4)
against the receipt by Seller of the Purchase Price:

 

(a) Paging Equipment. All of Seller’s paging equipment, including terminals and
transmitters, more specifically listed on Schedule 2.1(a), except as may be
consumed in the ordinary course of business prior to Closing;

 

(b) [Intentionally Deleted]

 

(c) Inventory. All pagers, accessories and other merchandise, supplies, stock in
trade and other such assets of Seller held for sale or lease in the ordinary
course of the Business or to be furnished under contracts of service or held as
work in process or to be used or consumed in the Business, including but not
limited to the inventory described on Schedule 2.1(c) and including any
inventory held by customers for replacement of leased pagers, such equipment
commonly referred to as spares, except as may be consumed in the ordinary course
of business prior to Closing;

 

(d) Spare Parts and Supplies. All of Seller’s spare parts, supplies, specialty
tools and other items and equipment used or useful in the operation of the
Business;

 

-7-



--------------------------------------------------------------------------------

(e) [Intentionally Deleted]

 

(f) Leases. all of Seller’s rights, title and interest under the real property
leases, licenses and subleases listed on Schedule 2.1(f)(i);

 

(g) Fixtures. all shelving, desks, displays and display cases, lighting,
built-in furniture and other fixtures owned by Seller, located at the Stores and
Home Offices and used or useful in connection with the Business;

 

(h) Furniture. all furniture, movable or immovable, located at the Stores and
used or useful in connection with the Business;

 

(i) Store Equipment. all cash registers, computers and other equipment located
at the Stores and used or useful in connection with the Business, except as
otherwise specifically provided in Schedule 2.1(i);

 

(j) Permits. all licenses, permits, franchises, consents, approvals and
authorities granted to Seller by any Person and applicable to the Business,
including, but not limited to, all licenses and permits issued by the Commission
and the Federal Aviation Administration, including all Subsequent Permits and
Pending Applications (collectively, the “Permits”), all of such Permits,
together with associated frequencies (if applicable) are listed on Schedule
2.1(j);

 

(k) Customer Lists. Seller’s current customer lists with respect to the
Business, such list of customers being attached hereto as Schedule 2.1(k), and
all contact information associated with the customers on such lists;

 

(l) Customer Contracts. all of Seller’s rights, title and interest in and to the
customer contracts with respect to the Business (the “Customer Contracts”);

 

(m) Leased Pagers. All of Seller’s owned assets held and used by customers in
the ordinary course of business.

 

(n) Telephone Numbers. All of the telephone numbers of the Business except as
listed on Schedule 2.1(n) attached hereto and made a part hereof;

 

(o) Books and Records. all Books and Records;

 

(p) Goodwill. all goodwill and going concern value of the Business;

 

(q) Claims and Defenses. any rights of Seller pertaining to any counterclaims,
set-offs or defenses Seller may have with respect to any Assumed Obligations;

 

(r) Prepaid Items. all prepaid claims, prepaid taxes, prepaid insurance premiums
and other prepaid expense items of Seller related to the Business or the Assets,
the sum total of which items are set forth on Schedule 5.4 as of the date of
such schedule;

 

-8-



--------------------------------------------------------------------------------

(s) Indemnities and Insurance. third-party indemnities, policies of insurance,
fidelity, surety or similar bonds and the coverages afforded thereby relating to
any of the other Assets;

 

(t) Accounts Receivable. all Accounts Receivable of the Business incurred in the
ordinary course of the Business prior to the Closing Date, which Accounts
receivable as of August 31, 2005, including the aging of such, are detailed on
Schedule 2.1(t);

 

(u) Intellectual Property. all Intellectual Property listed on Schedule 2.1(u);

 

(v) Vehicles. the vehicles listed on Schedule 2.1(v) (the “Vehicles”); and

 

(w) [Intentionally Deleted]

 

(x) Reseller and Inter-carrier Agreements. the reseller and inter-carrier
agreements listed on Schedule 2.1(x) (collectively, the “Reseller Agreements”);
and

 

(y) Additional Assets. any additional assets from time to time acquired for the
Business by Seller in the ordinary course of business prior to Closing Date,
including those assets identified on Schedule 2.1(y), except for such property
as may be used, sold, consumed or disposed of by Seller in the ordinary course
of business prior to the Closing Date and in compliance with the terms and
conditions of this Agreement.

 

2.2 Excluded Assets. The Assets shall not include any of the following (the
“Excluded Assets”):

 

(a) all cash on hand or on deposit and arising out of the operation of the
Business prior to the Closing Date, except for petty cash at store locations;

 

(b) any assets (including inventory, receivables, payables and Seller’s
corporate name “ Teletouch Communications, Inc” and the names “Teletouch”,
“Visao Systems” and “Visao”) related to the Seller’s business as a two-way radio
dealer or to the Seller’s business as a provider of telemetry products and
services;

 

(c) causes of action and third-party indemnities, policies of insurance,
fidelity, surety or similar bonds and the coverage afforded thereby other than
those relating to the Assets;

 

(d) tax refunds related to the Business or the Assets received or receivable by
Seller relating to taxes paid by Seller for all periods prior to the Closing
Date;

 

(e) Seller’s lease with respect to the corporate headquarters in Tyler, Texas;

 

(f) Seller’s leases and contracts for telephone systems for its two-way and
telemetry businesses; and

 

(g) minute books and governance documents of Seller.

 

-9-



--------------------------------------------------------------------------------

2.3 Assumption of Obligations. Upon the sale of the Assets by Seller, Buyer
shall assume and agree to pay, perform and discharge, in a timely manner and in
accordance with the terms thereof, from and after the Closing Date all of
Seller’s obligations with respect to the following (collectively, the “Assumed
Obligations”):

 

(a) the Permits, Customer Contracts, Reseller Agreements and Leases properly
transferred and assigned to Buyer hereunder in conformity with the provisions of
such Permits, Customer Contracts, Reseller Agreements and Leases, which are
listed in the schedules to this Agreement or otherwise defined herein
(collectively, the “Assigned Contracts”);

 

(b) [Intentionally Deleted]

 

(c) the customer deposits and prepaid amounts existing on the Closing Date to
the extent such deposits were made pursuant to and remain outstanding under the
Assigned Contracts, the sum total of which deposits and amounts are set forth on
Schedule 5.4 as of the date of such schedule; and

 

(d) all of Seller’s obligations under the vehicle leases and loans with respect
to certain vehicles used in maintenance of the paging system, which leases and
loans are identified on Schedule 2.3(d).

 

The assumption by Buyer of the Assumed Obligations shall not enlarge any rights
or remedies of any third parties under any contracts, agreements, instruments or
arrangements of any kind with Seller. Nothing herein shall prevent Buyer from
contesting in good faith any of the Assumed Obligations.

 

2.4 Excluded Obligations and Liabilities. It is expressly understood and agreed
that, except as specifically provided in Section 2.3, Buyer shall not be
obligated to pay, perform or discharge any debt, obligation, cost, expense or
liability of Seller, whether absolute or contingent, known or unknown (“Excluded
Liabilities”), including, but not limited to debts, obligations, costs, expenses
and liabilities:

 

(a) related to any of the Excluded Assets or to any employees of Seller,
including all severance, retirement, medical and other benefits payable to
employees or former employees of the Business or of Seller or to their
dependents or beneficiaries;

 

(b) for any Taxes owed by Seller, including without limitation, any foreign,
federal, state or local Tax (i) based on income or revenues of Seller, or any
state franchise tax or sales or use taxes of Seller, (ii) based on wages earned
by employees of Seller (as that term is defined under Section 3121 of the Code)
or (iii) based on the time the asset was owned or operated by Seller, in which
case Seller will pay its prorated portion of such Taxes when they come due;

 

(c) for any losses, costs, damages, judgments, penalties, expenses, fines,
debts, liabilities and obligations of any nature whatsoever based upon or
arising (i) from any agreement, commitment, undertaking, law, rule, regulation,
order or other obligations, or (ii) out

 

-10-



--------------------------------------------------------------------------------

of any claims or actions against Seller or Buyer, in either case arising out of
events, facts, circumstances or conditions existing on or occurring prior to the
Closing Date, whether or not filed or known to Seller prior to the Closing Date,
unless such claims arise from Buyer’s failure to perform an Assumed Obligation;

 

(d) for any of the liabilities or expenses of Seller incurred in the negotiation
of and carrying out of its obligations under this Agreement;

 

(e) for liabilities and obligations of Seller to Buyer created by this
Agreement;

 

(f) for any product liability resulting from any product sold by Seller prior to
the Closing Date or any tort liability of Seller arising out of the Assets or
the Business not expressly assumed by Buyer hereunder;

 

(g) for any pre-Closing Date breach or violation of any of the Assigned
Contracts unless such breach or violation is specifically disclosed on Schedule
2.4(g) and assumed by Buyer;

 

(h) [Intentionally Deleted]

 

(i) for any regulatory user fees attributable to the Assets or the Business for
the period prior to the Closing Date and payable to the Commission.

 

Seller agrees to satisfy and discharge all the liabilities of Seller relating to
the Business and which are not assumed by Buyer pursuant to the terms of this
Agreement, whether known at the Closing or thereafter determined, and, pursuant
to Section 14.2 below, Seller agrees to indemnify and hold Buyer harmless with
respect thereto.

 

2.5 Nonassignable Contracts and Leases. If any Permits, Assigned Contracts or
Leases are not by their respective terms assignable, Seller agrees to use its
reasonable best efforts promptly to obtain, or cause to be obtained, prior to
the Closing Date, any written consents necessary to convey to Buyer the benefit
thereof. Buyer shall cooperate with Seller, in such manner as may be reasonably
requested, in connection therewith, including without limitation, active
participation in visits to and meetings, discussions and negotiations with all
Persons with the authority to grant or withhold consent. To the extent that any
such consents cannot be obtained, Seller and Buyer will use their reasonable
best efforts to take such actions as may be possible without violation or breach
of any such nonassignable Permits, Assigned Contracts or Leases to effectively
(i) grant Buyer the economic benefits of, and (ii) impose upon Buyer the
economic burdens of, such Permits, Assigned Contracts and Leases.

 

2.6 Entergy Contract. Buyer and Seller recognize the importance of the contract
with Entergy Corporation and its Affiliates (collectively, “Entergy”) in
determining the Purchase Price paid for the Assets. To the extent the current
Entergy contract has expired and (i) Entergy has not executed a new contract
materially similar to the current contract and (ii) monthly revenues from
Entergy are less than $85,000.00, Buyer and Seller hereby agree that the
principal amount of the Promissory Note shall be reduced on a monthly basis by
the difference between

 

-11-



--------------------------------------------------------------------------------

$85,000.00 and the current monthly billing up to a maximum of $25,000.00 for
each month. In no event shall the Promissory Note be reduced by more than
$600,000.00 pursuant to this Section 2.6. Any such reduction of the Promissory
Note shall be evidenced by a written statement executed by Seller.

 

ARTICLE III

PAYMENT OF PURCHASE PRICE

 

3.1 Amount; Delivery. In addition to Buyer’s assumption of the Assumed
Obligations, Buyer shall pay to Seller the consideration as follows (the
“Purchase Price”), subject to adjustment as provided in Section 3.3 hereof,
which Purchase Price shall be remitted by Buyer to Seller in the following
manner:

 

(a) $4,000,000 in cash (the “Cash Payment”) to Seller on the Closing Date
(subject to adjustment as provided further in this clause (a)), all of which
shall be paid by check or by wire transfer of immediately available funds to an
account of Seller as designated in writing by Seller to Buyer not more than
three (3) Business Days prior to the Closing Date or at such other date and time
as may be agreed upon by both parties. The Cash Payment will be (1) reduced by
the amount of the Earnings Before Interest, Taxes, Depreciation and Amortization
(“EBITDA”) of the Business beginning September 1, 2005 through the Closing Date
determined in accordance with Seller’s current GAAP and business management
practices (e.g. monthly recognition of deferred revenue), (2) reduced by an
amount equal to the lesser of (A) the amount, if any, by which the interest
earned on the escrowed funds referenced below during the period between August
31, 2005 and the Closing is less than the imputed interest on such escrowed
funds for the same period, calculated at the prime rate of interest quoted in
the Wall Street Journal on August 31, 2005 plus 1% or (B) $10,000.00 and (3)
increased by the amount of any approved cash capital expenditures incurred by
the Business from September 1, 2005 through the Closing Date. The calculation of
EBITDA will reflect a reduction of earnings attributable to payment of the
management fees paid pursuant to Article IV. Simply as evidence that Buyer has
funds available to make the Cash Payment at Closing, on or before August 31,
2005, Buyer shall deposit the Cash Payment in an escrow account pursuant to an
escrow agreement in form and substance satisfactory to both Buyer and Seller.

 

(b) A non-interest bearing promissory note (the “Promissory Note”) in the amount
of $1,200,000.00 payable to Seller due in twelve monthly payments of $100,000
each beginning March 1, 2007 as evidenced by a copy of such Promissory Note
attached hereto as Exhibit A. The Promissory Note shall be secured by a lien on
the Assets subject to customary subordination provisions required by Buyer’s
senior lender.

 

3.2 Price Allocation.

 

(a) Seller and Buyer agree to comply with all filing, notice and reporting
requirements described in Section 1060 of the Code and the Treasury Regulations
promulgated thereunder. Seller and Buyer mutually agree that they have each
independently appraised the Purchased Assets listed in the Schedules Seller and
Buyer mutually agree that the purchase price shall be allocated as follows (the
“Price Allocation”):

 

  (i) first to the aggregate appraised value of the Assets as determined by the
Buyer and Seller and listed in the Schedules;

 

-12-



--------------------------------------------------------------------------------

  (ii) $50,000 to the Noncompetition and Nonsolicitation Agreement to be
executed by Seller; and

 

  (iii) the remainder to goodwill.

 

(b) Seller and Buyer agree to use their reasonable best efforts to reflect the
Price Allocation as listed in Schedule 3.2(a) on the Form 8594 jointly completed
and separately filed with their respective income tax returns for the tax year
in which the Closing occurs. The parties further agree that they will report the
federal, state, municipal, foreign and local and other tax consequences of the
purchase and sale hereunder in a manner consistent with the Price Allocation,
and that they will not take any position inconsistent therewith.

 

3.3 Purchase Price Adjustment.

 

(a) As of the Closing Date, Seller shall prepare and deliver to Buyer a
statement setting forth the Net Working Capital. Such statement shall be
prepared in a manner consistent with (1) GAAP as applied by the Seller in prior
periods (except as otherwise provided in this Agreement) and (2) Schedule 5.4.

 

(b) Within forty-five (45) days following the Closing Date, Buyer or Seller
shall pay to the other party the Net Working Capital Adjustment as determined in
accordance with this Section 3.3(b). If the Net Working Capital is greater than
$0.00, Buyer shall pay to Seller the amount of such Net Working Capital. If the
Net Working Capital is less than $0.00, Seller shall pay to Buyer the amount of
such deficit.

 

(c) Within forty-five (45) days following the Closing Date, Buyer shall deliver
to Seller a statement of charges, expenses and losses incurred by Buyer as a
result of (i) the breach by Seller of any representation or warranty hereunder,
or (ii) the failure by Seller to pay any amounts when due in the ordinary course
of business consistent with past practices (the aggregate of all such charges,
reasonable expenses and losses is hereinafter referred to as the “Adjustment
Amount”). If and only if the Adjustment Amount exceeds $50,000, the Adjustment
Amount will be paid by the Seller to the Buyer at the same time as the payment
of the Net Working Capital Adjustment.

 

3.4 Collections Guaranty.

 

(a) Within three (3) months following the Closing Date, Buyer shall prepare and
deliver to Seller a statement of Accounts Receivable that remain uncollected
after reasonable and diligent collection efforts by Buyer (the “Bad Debt
Statement”).

 

(b) If Buyer and Seller are unable to agree on the Bad Debt Statement, Buyer and
Seller shall individually prepare and submit to an independent accounting firm
jointly selected by Buyer’s and Seller’s principal accountants (the “Independent
Accountants”) their

 

-13-



--------------------------------------------------------------------------------

respective versions of the Bad Debt Statement, together with all documents that
form a basis for the calculations included in such Bad Debt Statement. Each
party shall provide the other party access to documents and personnel as
reasonably requested for purposes of preparing and auditing the Bad Debt
Statement. The Independent Accountants shall, within 10 business days following
receipt of the requisite information, prepare a final Bad Debt Statement based
on the information provided, which Bad Debt Statement shall be final and binding
on Buyer and Seller.

 

(c) No later than 10 days following the date that the Bad Debt Statement is
finally determined in accordance with Sections 3.4(a) or 3.4(b), Buyer or
Seller, as applicable, shall pay as a purchase price adjustment the following
amounts. If the uncollected Accounts Receivable on such Bad Debt Statement is
less than the Bad Debt Reserve, Buyer shall pay to Seller the amount of such
deficit. If the uncollected Accounts Receivable on such Bad Debt Statement is
greater than the Bad Debt Reserve, Seller shall pay to Buyer the lesser of (i)
the amount by which such uncollected Accounts Receivable exceeds the Bad Debt
Reserve or (ii) $25,000.00.

 

3.5 Setoff Against Note. Notwithstanding any provision of this Article III to
the contrary, any amount payable to Buyer by Seller pursuant to this Article III
shall, if not promptly paid by Seller, be paid and discharged in the form of a
reduction in the principal amount of the Promissory Note as evidenced by a
written statement executed by Seller, with such reduction being applied to
installments of the first maturing principal.

 

ARTICLE IV

MANAGEMENT AGREEMENT

 

On or prior to August 31, 2005, Buyer and Seller shall execute and deliver a
management agreement (the “Management Agreement”) pursuant to which Buyer will
manage the Business prior to Closing. The Management Agreement will provide
that, for this service, Seller will pay the Buyer a management fee of $25,000 on
the 1st and 16th day of each month during the term of such Management Agreement
if the Closing has not occurred on or prior to the date that such payment is due
(unless the Closing has not occurred as a result of Buyer’s failure to perform
its obligation under this Agreement.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer as follows:

 

5.1 Existence and Good Standing. Seller is a corporation duly organized and
validly existing under the laws of the State of Delaware. Seller has the power
and authority to own, lease and operate its property and to carry on its
business as now being conducted and to own or lease the assets owned or leased
by it. Seller is duly qualified or licensed to do business in each jurisdiction
in which the character or location of the properties owned or leased by Seller
or the nature of the businesses conducted by Seller make such qualification
necessary.

 

-14-



--------------------------------------------------------------------------------

5.2 Authorization and Validity of Agreement. Seller has full corporate power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder, and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement by Seller and the
consummation of the transactions contemplated hereby, have been duly authorized
and approved by the board of directors of Seller and, upon receipt of the
Requisite Stockholder Approval, no other corporate action on the part of Seller
is necessary to authorize the execution, delivery and performance of this
Agreement by Seller and the consummation of the transactions contemplated
hereby. This Agreement has been duly executed and delivered by Seller and
represents the valid and binding obligations of Seller enforceable against
Seller in accordance with its terms, except to the extent that such
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.

 

5.3 Consents and Approvals; No Violations. The execution, delivery and
performance of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not, with or without the giving of notice
or the lapse of time or both: (a) upon receipt of the Requisite Stockholder
Approval, violate, conflict with, or result in a breach or default under any
provision of the articles of incorporation or bylaws of Seller; (b) violate any
statute, ordinance, rule, regulation, order, judgment or decree of any
Governmental Authority applicable to Seller or by which any of its properties or
assets may be bound; (c) require any filing by Seller with, or require Seller to
obtain any Permit of, or require Seller to give any notice to, any Governmental
Authority other than as set forth on Schedule 5.3; or (d) other than as set
forth on Schedule 5.3, result in a violation or breach by Seller of, conflict
with, constitute (with or without due notice or lapse of time or both) a default
by Seller, or give rise to any right of termination, cancellation, payment or
acceleration, under or result in the creation of any Encumbrance upon any of the
Assets under any of the terms, conditions, or provisions of any note, bond,
mortgage, indenture, Permit, Contract, Lease or other instrument or obligation
to which Seller is a party, or by which it or any of the Assets may be bound.

 

5.4 Net Working Capital.

 

(a) The Current Assets (net of the Accounts Receivable Reserve for Bad Debts)
and Current Liabilities of Buyer as included in Net Working Capital as described
on Schedule 5.4.

 

(b) Schedule 2.1(t) lists all Accounts Receivable of Seller with respect to the
Business as of August 31, 2005. Schedule 2.1(t) specifically indicates all such
Accounts Receivable from any Affiliate of Seller. All such Accounts Receivable
are, and all Accounts Receivable at the Closing Date will be, (i) bona fide
claims against debtors for sales, services performed or other charges and (ii)
to the best knowledge of Seller, subject to no defenses, set-offs or
counterclaims.

 

5.5 Payables. [Intentionally Deleted]

 

-15-



--------------------------------------------------------------------------------

5.6 Warranty Claims. Except as set forth on Schedule 5.6 attached hereto, as of
the date hereof, there are no warranty claims relating to products at any time
sold or services at any time performed by Seller pending or, to the best
knowledge of Seller, threatened.

 

5.7 Title to Properties; Encumbrances; Condition and Sufficiency of Assets.
Except as set forth on Schedule 5.7 Seller owns outright, and has, and shall at
the Closing have, full legal and beneficial title to all of the Assets, in each
case subject to no Encumbrances except for Permitted Encumbrances. Except as set
forth on Schedule 5.7, each Asset is in good operating condition and repair,
subject to ordinary wear and tear and has been properly maintained in accordance
with the manufacturers’ specifications and, to Seller’s knowledge, each Asset is
in compliance with all applicable federal and state laws and regulations. The
Assets consist of all of the assets used or useful in connection with the
Business and no other assets other than the Assets are required to operate the
Business as presently conducted, including but not limited to the operation and
maintenance of Seller’s paging systems. The Inventory consists of items of a
quality and quantity usable or saleable in the regular course of business of
Seller.

 

5.8 Real Property Leases. Schedule 2.1(f)(i) contains an accurate and complete
list of all Leases to which Seller is a party (as lessee or lessor) and which
are associated with the Business. Each real property lease set forth on Schedule
2.1(f)(i) is, to the best knowledge of Seller, in full force and effect; there
is no existing default under any of such Leases on the part of Seller or, to the
best of Seller’s knowledge, any other party thereto.

 

5.9 Contracts and Commitments. Schedule 5.9 contains an accurate and complete
list of all Assigned Contracts. Each Assigned Contract is in full force and
effect; there is no existing default under any of such Assigned Contracts on the
part of Seller, or, to the best of Seller’s knowledge, any other party thereto.
Except as set forth on Schedule 5.9:

 

(a) Seller is not a party to or bound by any loan, credit or similar agreement
or any indenture, trust agreement or other instrument relating to any issue of
bonds, debentures, notes or other evidences of indebtedness or creating any
Encumbrance on any of the Assets;

 

(b) There are no bonus, pension, profit sharing, retirement, stock option, stock
purchase, deferred compensation, hospitalization or insurance plans, or vacation
or severance pay plans, or any other plans or arrangements providing benefits to
officers, agents or employees of Seller;

 

(c) Seller does not have nor is Seller currently negotiating any collective
bargaining agreement with any labor union or association or any employment
contract or other binding agreement relating to the employment of any of its
employees;

 

(d) Seller is not a party to any joint venture agreement or other agreement
involving the sharing of profits relating to the Business and/or the Assets;

 

(e) Seller is not a party to any (i) contracts or commitments for capital
expenditures outside the ordinary course of business or involving obligations on
the part of Seller in amounts inconsistent with those incurred by Seller in the
ordinary course of business in

 

-16-



--------------------------------------------------------------------------------

accordance with Seller’s prior operation of the Business, (ii) Lease under which
personal property is leased to or from Seller in connection with the Business,
(iii) continuing contract for the future purchase of Inventory or other
materials, supplies, machinery or equipment in excess of the requirements of the
Business conducted in the ordinary course, consistent with the historical
operation of the Business, (iv) other contract or agreement which involves an
obligation on the part of Seller, either individually or in the aggregate, in
excess of amounts previously incurred by Seller in the ordinary course of
business or, (v) contract not made in the ordinary course of business;

 

(f) Seller is not party to any Contract limiting the freedom of Seller or any of
its employees to engage in any line of business or to compete with any Person,
and to the knowledge of Seller, no employee of Seller is subject to any such
restrictions;

 

(g) Seller is not a party to any Contract in connection with the Business which
involves aggregate expenditures of $10,000 or more and is not cancelable without
penalty within thirty (30) days, except for those agreements entered into in the
normal course of business or those contracts or commitments specifically
identified as “Contracts above $10,000”;

 

(h) There are no persons holding powers of attorney from, or otherwise
authorized to act on behalf of Seller with respect to the Business or the Assets
except for its respective officers and other management personnel regularly
performing their business functions; and

 

(i) Seller is current with respect to all payments due under the Assigned
Contracts.

 

Except as specifically identified on Schedule 5.9, Seller has no knowledge that
any Contract, Lease, or other obligation to which Seller is a party,
individually or in the aggregate: (i) will result in a material loss to the
Buyer after the Closing Date; (ii) cannot readily be performed or fulfilled on
time without undue or unusual expenditure of money or effort by the Buyer after
the Closing Date, or (iii) is not in full force and effect and there exists a
default or event of default or event, occurrence, condition or act which, with
the giving of notice, the lapse of time or the happening of any other event or
condition, would become a default or event of default thereunder. A true copy of
each written Contract and Lease as well as all other documents evidencing any
commitment of Seller required to be set forth on any Schedule hereto have been
made available to Buyer for review. Also set forth on Schedule 5.9 is a list of
all proposals, except proposals made by Seller’s sales people in the ordinary
course of business, submitted by Seller to any third party that, if accepted by
such third party, would require disclosure on Schedule 5.9.

 

5.10 Permits.

 

(a) All Permits required in connection with the use, operation or ownership of
the Assets and the conduct of the Business as currently conducted are listed on
Schedule 2.1(j). To the best knowledge of Seller, the Permits issued to Seller
by the Commission can be transferred to Buyer or a subsidiary corporation of
Buyer as part of the consummation of the

 

-17-



--------------------------------------------------------------------------------

transactions contemplated by this Agreement. To Seller’s knowledge, no event has
occurred or fact exists with respect to the Permits which allows or, after
notice or lapse of time or both would permit, revocation or termination of any
of the Permits or would result in any other impairment of the rights of the
holder of any of the Permits or which might limit the operation of Seller’s
Business as it is now conducted. To Seller’s knowledge, Seller has performed all
of its respective obligations under such Permits. The Commission’s action
granting the Permits, together with all underlying construction permits, have
not been reversed, stayed, enjoined, annulled, or suspended, and there is not
pending or, to the knowledge of Seller, threatened, any application, petition,
objection, or other pleading with the Commission or other governmental entity
which challenges or questions the validity of or any rights of the holder under
any Permit.

 

(b) Except as set forth on Schedule 5.10, all Permits are in full force and
effect and the facilities associated with such Permits have been constructed
within the time frame provided by the rules and regulations promulgated by the
Commission pursuant to the Act (the “Rules and Regulations”) and where required,
Seller has filed appropriate construction notifications with the Commission.

 

5.11 Litigation. Except as set forth on Schedule 5.11, there is no action, suit,
proceeding at law or in equity, arbitration or administrative or other
proceeding by or before (or any investigation by) any Governmental Authority,
pending, or, to the best knowledge of Seller, threatened, against or affecting
the properties or rights of Seller, and Seller does not know of any valid basis
for any such action, proceeding or investigation. There are no such suits,
actions, claims, proceedings or investigations pending or to the best knowledge
of Seller, threatened, seeking to prevent or challenge the transactions
contemplated by this Agreement. Without exception as to materiality or
otherwise, Schedule 5.11 lists all claims, if any, filed with the Commission
with respect to Seller and/or the operation of the Business since January 1,
2003. A decision adverse to Seller with respect to any of the matters listed on
Schedule 5.11, or with respect to all or any combination thereof, would not
result in a Material Adverse Effect with respect to Seller.

 

5.12 Taxes.

 

(a) All returns and reports for Taxes for all taxable years or periods that end
on or before the Closing Date and, with respect to any taxable year or period
beginning before and ending after the Closing Date the portion of such taxable
year or period ending on and including the Closing Date (the “Pre-Closing
Period”), which are required to be filed by or with respect to Seller
(collectively, the “Returns”) have been or will be filed when due in a timely
fashion and such Returns as filed are or will be accurate in all material
respects.

 

(b) There are no agreements for the extension or waiver of the time for
assessment of any Taxes relating to Seller for any Pre-Closing Period and Seller
has not been requested to enter into any such agreement or waiver.

 

(c) All Taxes relating to Seller which Seller is required by law to withhold or
collect have been duly withheld or collected, and have been timely paid over to
the proper authorities to the extent due and payable.

 

-18-



--------------------------------------------------------------------------------

(d) Seller is not now nor has it ever been a party to any Tax allocation or
sharing agreement that could result in any liability to Buyer.

 

5.13 Insurance. In the judgment of Seller, Seller’s insurance policies covering
the Business, with respect to their amounts and types of coverage, are adequate
to insure against risks to which Seller and its property and assets are normally
exposed in the operation of the Business, subject to customary deductibles and
policy limits.

 

5.14 Intellectual Property. Schedule 2.1(u) sets forth all Intellectual Property
owned by Seller and used in connection with the Business. The operation of the
Business requires no rights to any Intellectual Property other than rights under
the Intellectual Property listed on Schedule 2.1(u) and rights granted to Seller
pursuant to agreements listed on Schedule 2.1(u). No litigation is pending or,
to the best knowledge of Seller, threatened wherein Seller is accused of
infringing or otherwise violating the intellectual property rights of another,
or of breaching a contract conveying intellectual property rights.

 

5.15 Compliance with Laws. Seller is in compliance in all material respects with
all applicable laws, regulations, orders, judgments and decrees applicable to
the Business.

 

5.16 Employment Relations. Seller is not engaged in any unfair labor practice
and to its knowledge has a good relationship with its employees.

 

5.17 Environmental Laws and Regulations. Except as set forth on Schedule 5.17:

 

(a) Seller or, to Seller’s knowledge, its authorized agents or independent
contractors (including suppliers) have not generated on, used on, treated or
stored on, transported to or from or arranged for transportation to or from, the
real property owned or leased by Seller or any property adjoining such real
property any Hazardous Materials;

 

(b) to Seller’s knowledge, Hazardous Materials have not been disposed,
discharged, injected, spilled, leaked, leached, dumped, emitted, escaped,
emptied, allowed to seep, placed and the like, into or upon any land or water or
air, or otherwise allowed to enter into the environment (collectively,
“Releases”) by Seller, its authorized agents or independent contractors
(including suppliers) on such real property or by Seller or its agents on any
other property;

 

(c) Seller is and has been in compliance with all applicable Environmental Laws,
possesses all Permits required thereunder and is in compliance with all Permits
issued thereunder with respect to such real property and to Seller’s operations
conducted thereon;

 

(d) there are no pending or, to the best knowledge of Seller, threatened
Environmental Claims against Seller with respect to such real property;

 

(e) to Seller’s knowledge, there are no facts or present or past circumstances,
conditions or occurrences on such real property known to Seller that reasonably
could be anticipated (i) to form the basis of an Environmental Claim against
Seller or any owner, operator

 

-19-



--------------------------------------------------------------------------------

or lessee of such real property, or (ii) to cause such real property to be
subject to any restrictions on the ownership, occupancy use or transferability
of such real property under any Environmental Law;

 

(f) there are not now and to the best knowledge of Seller, there never have been
any underground storage tanks located on such real property; and

 

(g) Seller has not in the ordinary course of business transported, treated,
disposed of or stored Hazardous Materials in connection with the Business.

 

5.18 Customers. Schedule 2.1(k) contains a true, complete and correct list of
all customers of the Business. To the knowledge of Seller, each of the customers
identified on such schedule are content and intend to continue their
relationship with the Business following the Closing Date. Seller has no reason
to believe that any of such customers intend to cancel their relationship with
the Business following the Closing Date.

 

5.19 Solvency. Seller is not entering into this Agreement with actual intent to
hinder, delay or defraud creditors. Immediately prior to and immediately
subsequent to the Closing Date:

 

(a) the present fair salable value of the assets of Seller (on a going concern
basis) will exceed the liability of Seller for its debts (including its
contingent obligations);

 

(b) Seller has not incurred, nor does it intend to or believe that it will
incur, debts (including contingent obligations) beyond its ability to pay such
debts as such debts mature (taking into account the timing and amounts of cash
to be received from any source, and of amounts to be payable on or in respect of
debts); and the amount of cash available to Seller after taking into account all
other anticipated uses of funds is anticipated to be sufficient to pay all such
amounts on or in respect of debts, when such amounts are required to be paid;
and

 

(c) Seller will have sufficient capital with which to conduct its business, and
the property of Seller does not constitute unreasonably small capital with which
to conduct its business.

 

For purposes of this Section 5.19, “debt” means any liability or a (i) right to
payment whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable secured, or unsecured; or (ii) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such a right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured, or unsecured.

 

5.20 Disclosure. No representation or warranty by Seller contained in this
Agreement, nor any statement or certificate furnished or to be furnished by
Seller to Buyer or its representatives in connection herewith or pursuant
hereto, contains or will contain any untrue statement of a material fact, or
omits or will omit to state any material fact required to make the statements
herein or therein contained not misleading or necessary in order to provide a
prospective purchaser of the Business with adequate information as to Seller,
the Business and the Assets.

 

-20-



--------------------------------------------------------------------------------

5.21 Government Contracts. Except as set forth on Schedule 5.21, Seller does
not:

 

(a) have any Contracts with any agency of the Government of the United States
involving any information, technology or data which is classified under
Executive Order 12356 of April 2, 1982; or

 

(b) have any products or services (including research and development) with
respect to which Seller (i) is a supplier, directly or indirectly, to any of the
military services of the United States or the Department of Defense, other than
the United States Coast Guard, except the supply to individuals of such military
in their individual capacity, or (ii) has technology which has or could have
military applications.

 

5.22 Undisclosed Liabilities. The Seller has no liabilities or obligations,
whether accrued, absolute, contingent or otherwise, which are material to the
Business or the Assets taken as a whole, except (i) liabilities or obligations
disclosed on Schedule 5.22 or in the other Schedules hereto and (ii) liabilities
or obligations disclosed in this Agreement.

 

5.23 Restrictions on Business Activities. Except for this Agreement or as set
forth in Schedule 5.23, to the knowledge of Seller, there is no agreement,
judgment, injunction, order or decree binding upon Seller which has or could
reasonably be expected to have the effect of prohibiting or impairing any
business practice of the Business, acquisition of property by Seller for the
Business, or the conduct of business as currently conducted or as proposed to be
conducted by the Business.

 

5.24 Copies of Documents. Seller has made available for inspection and copying
by Buyer and its advisers, true, complete and correct copies of all documents
referred to in this Article V or in any Schedule attached hereto. The Books and
Records to be delivered at Closing are true, complete and correct in all
material respects.

 

5.25 [Intentionally Deleted]

 

5.26 Broker’s or Finder’s Fees. No Person acting on behalf of Seller is, or will
be, entitled to any fee, commission or broker’s or finder’s fees in connection
with this Agreement or any of the transactions contemplated hereby.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

6.1 Existence and Good Standing of Buyer; Power and Authority. Buyer is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Texas. Buyer has full partnership power and authority
to make, execute, deliver and perform this

 

-21-



--------------------------------------------------------------------------------

Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. This Agreement has been duly authorized and
approved by all required partnership governance action of Buyer. This Agreement
has been duly executed and delivered by Buyer and is the valid and binding
obligations of Buyer enforceable against Buyer in accordance with its terms,
except to the extent that enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
the enforcement of creditors’ rights generally and by general equitable
principles.

 

6.2 No Violations. The execution, delivery and performance of this Agreement by
Buyer and the consummation by Buyer of the transactions contemplated hereby will
not, with or without the giving of notice or the lapse of time or both, (a)
violate, conflict with, or result in a breach or default under any provision of
the certificate of limited partnership or agreement of limited partnership of
Buyer; (b) violate any statute, ordinance, rule, regulation, order, judgment or
decree of any Governmental Authority applicable to Buyer or by which any of its
properties or assets may be bound; (c) require any filing by Buyer with, or
require Buyer to obtain any permit, consent or approval of, or require Buyer to
give any notice to, any Governmental Authority or any third party other than the
Commission; or (d) result in a violation or breach by Buyer of, conflict with,
constitute (with or without due notice or lapse of time or both) a default by
Buyer (or give rise to any right of termination, cancellation, payment or
acceleration) under, or result in the creation of any Encumbrance upon any of
the properties or assets of Buyer pursuant to, any of the terms, conditions or
provision of any note, bond, mortgage, indenture, permit, contract, lease or
other instrument or obligation to which Buyer is a party, or by which it or any
of its properties or assets may be bound except for first lien rights granted
Buyers bank related to the financing of the purchase of the Business.

 

6.3 Broker’s or Finder’s Fees. No Person acting on behalf of Buyer is, or will
be, entitled to any fee, commission or broker’s or finder’s fee in connection
with this Agreement or any of the transactions contemplated hereby.

 

ARTICLE VII

CONDITIONS TO SELLER’S OBLIGATIONS

 

The obligations of Seller under this Agreement to sell, or cause to be sold, the
Assets and to consummate the other transactions contemplated hereby shall be
subject to the satisfaction (or waiver by Seller) on or prior to the Closing
Date of all of the following conditions:

 

7.1 Truth of Representations and Warranties. The representations and warranties
of Buyer contained in this Agreement shall be true and correct in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date, and
Buyer shall have delivered to Seller on the Closing Date a certificate of an
authorized officer of Buyer, dated the Closing Date, to such effect.

 

7.2 Performance of Agreements. Each and all of the agreements and covenants of
Buyer to be performed on or before the Closing Date pursuant to the terms
hereof, including all deliveries and obligations at Closing, shall have been
duly performed in all material respects, and Buyer shall have delivered to
Seller a certificate of an authorized officer of Buyer, dated the Closing Date,
to such effect and evidencing the incumbency of all officers executing any
documents in connection with the Closing.

 

-22-



--------------------------------------------------------------------------------

7.3 No Litigation Threatened. No action or proceedings shall have been
instituted before any Governmental Authority to restrain or prohibit any of the
transactions contemplated hereby, and Buyer shall have delivered to Seller a
certificate of an authorized officer of Buyer, dated the Closing Date, to such
effect to the best knowledge of such officer.

 

7.4 Proceedings. All proceedings, including but not limited to a Fairness
Opinion and the approval of the transactions contemplated hereby by the
stockholders of the Seller (the “Requisite Stockholder Approval”), to be taken
in connection with the transactions contemplated by this Agreement and all
documents incident thereto shall be reasonably satisfactory in form and
substance to Seller and its counsel, and Seller shall have received copies of
all such documents and other evidence as it or its counsel may reasonably
request in order to establish the consummation of such transactions and the
taking of all proceedings in connection therewith.

 

ARTICLE VIII

CONDITIONS TO BUYER’S OBLIGATIONS

 

The obligations of Buyer under this Agreement to purchase the Assets and to
consummate the other transactions contemplated hereby shall be subject to the
satisfaction (or waiver by Buyer) on or prior to the Closing Date of all of the
following conditions:

 

8.1 Truth of Representations and Warranties. The representations and warranties
of Seller contained herein shall be true and correct in all material respects on
the Closing Date with the same effect as though such representations and
warranties had been made on and as of the Closing Date, and Seller shall have
delivered to Buyer on the Closing Date a certificate of an authorized
representative of Seller, dated the Closing Date, to such effect.

 

8.2 Performance of Agreements. Each and all of the agreements and covenants of
Seller to be performed on or before the Closing Date pursuant to the terms
hereof, including all deliveries and obligations at Closing, shall have been
duly performed in all material respects, and Seller shall have delivered to
Buyer a certificate of an authorized representative of Seller, dated the Closing
Date, to such effect and evidencing the incumbency of all officers executing any
documents in connection with the Closing.

 

8.3 No Litigation Threatened. No action or proceedings shall have been
instituted before any Governmental Authority to restrain or prohibit any of the
transactions contemplated hereby, and Seller shall have delivered to Buyer a
certificate of an authorized representative of Seller, dated the Closing Date,
to such effect to the best knowledge of such officer.

 

8.4 Consents. Each of the consents referred to on Schedule 5.3 attached hereto
shall have been obtained.

 

8.5 Proceedings. All proceedings to be taken in connection with the transactions
contemplated by this Agreement and all documents incident thereto shall be
reasonably

 

-23-



--------------------------------------------------------------------------------

satisfactory in form and substance to Buyer and its counsel, and Buyer shall
have received copies of all such documents and other evidence as it or its
counsel may reasonably request in order to establish the consummation of such
transactions and the taking of all proceedings in connection therewith.

 

ARTICLE IX

COVENANTS OF SELLER

 

Seller hereby covenants and agrees with Buyer as follows:

 

9.1 Cooperation by Seller. Seller shall use its reasonable best efforts to
cooperate with Buyer to secure all necessary consents, approvals (including FCC
Approvals), authorizations, exemptions and waivers from third parties as shall
be required in order to enable Seller to affect the transactions contemplated
hereby, and Seller shall otherwise use its reasonable best efforts to cause the
consummation of such transactions in accordance with the terms and conditions
hereof and to cause all conditions contained in this Agreement over which it has
control to be satisfied. Seller further agrees to deliver to Buyer prompt
written notice of any event or condition known to or discovered by Seller, which
if it existed on the date of this Agreement or on the Closing Date, would result
in any of the representations and warranties of Seller contained herein being
untrue in any material respect. In addition, Seller shall cooperate with Buyer
and shall use its reasonable best efforts to assist Buyer in obtaining the
proper renewal or replacement of the Permits identified on Schedule 5.10.

 

9.2 Notice of Breaches. Seller shall deliver to Buyer prompt written notice of
any event or condition actually known to or discovered by Seller, which, if it
existed on the date of this Agreement or on the Closing Date, would result in
any of the representations and warranties of Seller contained herein being
untrue in any material respect. Upon the discovery and subsequent notice of such
an event or condition, Buyer and Seller shall be entitled to the rights and
remedies set forth in Section 12.1.

 

9.3 Conduct of Business. Except as Buyer may otherwise consent to in writing,
between the date hereof and the Closing Date, Seller shall, (a) conduct the
Business only in the ordinary course, (b) use reasonable efforts to keep
available the services of its employees and maintain its current relationships
with licensors, suppliers, lessors, distributors, customers, clients and others,
(c) maintain, consistent with past practice and good business judgment, all of
the Assets in customary repair, order and condition, ordinary wear and tear
excepted, and insurance upon all of the Assets used in the conduct of the
Business in such amounts and of such kinds comparable to that in effect on the
date hereof, to the extent available at current premiums, and (d) maintain the
Books and Records in the usual, regular and ordinary manner, on a basis
consistent with past practice.

 

9.4 [Intentionally Deleted]

 

9.5 [Intentionally Deleted]

 

-24-



--------------------------------------------------------------------------------

9.6 Negative Covenants of Seller. From and after the date hereof and through the
Closing Date and except with the specific prior written consent of Buyer, Seller
covenants and agrees as follows:

 

(a) Seller shall not sell, transfer or dispose of any of the Assets other than
in the ordinary course of business; provided, however, that any sale, transfer
or disposition of any Assets in the ordinary course of business shall not exceed
Assets valued at more than $5,000;

 

(b) Seller shall not grant an Encumbrance (except a Permitted Encumbrance) on
any of the Assets or allow any such Encumbrance (except a Permitted Encumbrance)
to occur or to be created;

 

(c) Except in the ordinary course of business, Seller shall not acquire any
tangible properties or assets relating to the Business;

 

(d) Seller shall not enter into any employment and/or any independent contractor
agreements relating to services to be rendered in connection with the Business
or any of the Assets except in the ordinary course of business or the prior
approval of Buyer;

 

(e) Except in the ordinary course of business, Seller shall not amend, modify or
terminate, without the prior written consent of Buyer, any of the Contracts,
Leases or other agreements, if any, to be assumed by Buyer hereunder;

 

(f) Seller shall not incur any indebtedness for which any of the Assets are, or
may be, subject to any Encumbrance or claim, either express or implied;

 

(g) Seller shall not enter into any undertaking to furnish services for any
consideration other than money with respect to the operation of the Assets;

 

(h) Seller shall not forgive, discharge or write off any debts or receivables
owing to Seller in connection with the Business, including but not limited to
those Accounts Receivable listed on Schedule 2.1(t);

 

(i) Seller shall not incur any Accounts Payable except in the ordinary course of
Business, consistent with the historical operation of the Business; and

 

(j) Seller shall pay all Accounts Payable when due, in accordance with the
ordinary course of the Business.

 

9.7 Exclusive Dealing. During the period from the date of this Agreement to the
earlier of the Closing Date or the termination of this Agreement, Seller shall
not take any action, directly or indirectly, to encourage, initiate or engage in
discussions or negotiations with, or provide any information to, any Person
other than Buyer, concerning any sale of the Assets or any material part thereof
or a similar transaction involving Seller.

 

9.8 Review of the Assets. Seller agrees that Buyer may, prior to the Closing
Date, through its representatives, review (a) the Assets, (b) the complete
working papers of Seller’s

 

-25-



--------------------------------------------------------------------------------

certified public accountants used in their preparation of financial statements
for Seller and (c) the Books and Records of Seller and otherwise review the
financial and legal condition of Seller as Buyer deems necessary or advisable to
familiarize itself with the Business and related matters; such review shall not,
however, affect the representations and warranties made by Seller hereunder or
the remedies of Buyer for breaches of those representations and warranties.
Buyer may also, prior to the Closing Date, through its representatives, inspect
any or all of Seller’s towers and other transmitting facilities. Such review and
inspection shall occur only during normal business hours upon reasonable notice
by Buyer. Seller shall permit Buyer and its representatives to have, after the
execution of this Agreement, full access to employees of Seller who can furnish
Buyer with financial and operating data and other information with respect to
the Business as Buyer shall from time to time reasonably request.

 

9.9 Governmental Filings. It is expressly acknowledged and agreed that, as soon
as practicable after the execution of this Agreement, but in no event more than
fifteen (15) Business Days from the date hereof, Buyer and Seller shall file any
forms required by the Commission to transfer the Assets. Seller agrees that it
will cooperate with Buyer in all respects in connection with such filings and in
connection with any requests for information or further filings which may be
necessary in order to obtain the necessary consents (or to allow the applicable
time periods to expire) with respect thereto. Seller shall deliver to Buyer and
its counsel drafts of such filings by Seller and all other materials to be
submitted sufficiently in advance of any such submission so that Buyer and its
counsel may review and comment upon such filings and other materials. It is
further agreed that (a) as soon as reasonably practicable, but in no event more
than fifteen (15) Business Days after the Closing Date, Buyer and Seller shall
file any forms required by the Commission to transfer the Subsequent Permits;
provided that notwithstanding the provisions of Section 11.1, Buyer and Seller
shall undertake the Closing prior to the grant of the FCC Approvals of the
assignment of the Subsequent Permits, and (b) as soon as reasonably practicable,
but in no event more than fifteen (15) Business Days after the Closing Date,
Buyer and Seller shall amend any Pending Applications to replace Seller with
Buyer as the proposed licensee.

 

9.10 Use of Name. Seller hereby agrees that, after the Closing Date, Seller
shall discontinue all use of any trade or assumed names used by Seller in the
Business prior to the Closing Date, alone or in any combination of words for any
purpose whatsoever, excluding, however, Seller’s corporate name “Teletouch
Communications, Inc.”, “Teletouch”, “Teletouch Licenses, Inc.” and the names
“Visao Systems, Inc” and “Visao.” Seller specifically grants Buyer an exclusive
right to the name Teletouch Paging, or a Seller approved derivative thereof, for
use only in the provision of paging services.

 

9.11 Further Assurances. At any time or from time to time after the Closing
Date, Seller shall, at the reasonable request of Buyer and at Buyer’s expense,
execute and deliver any further instruments or documents and take all such
further action as Buyer may reasonably request in order to consummate and make
effective the sale of the Assets and the assumption of the Assumed Obligations
pursuant to this Agreement.

 

9.12 Bank Account; Customer Payments. No later than three (3) Business Days
following the Closing Date, Seller shall instruct BankOne to forward all
deposits in Seller’s

 

-26-



--------------------------------------------------------------------------------

lockbox to an account established by Buyer. Buyer shall forward to Seller any
checks or other payments received by Buyer that are not associated with the
Accounts Receivable purchased hereunder, including the applicable portion of any
payments on joint accounts. Seller shall provide Buyer with bank statements and
any additional information reasonably requested by Buyer for Buyer to assure
Seller’s compliance with this section.

 

ARTICLE X

COVENANTS OF BUYER

 

Buyer hereby covenants and agrees with Seller as follows:

 

10.1 Cooperation by Buyer. Buyer will use its reasonable best efforts, and will
cooperate with Seller, to secure all necessary consents, approvals,
authorizations, exemptions and waivers from third parties as shall be required
in order to enable Buyer to effect the transactions contemplated on its part
hereby, and Buyer will otherwise use its reasonable best efforts to cause and
consummation of such transactions in accordance with the terms and conditions
hereof and to cause all conditions contained in this Agreement over which it has
control to be satisfied.

 

10.2 Books and Records; Personnel. At all times after the Closing Date, Buyer
shall allow Seller and any agents of Seller, upon reasonable advance notice to
Buyer, access to all Books and Records of Seller which are transferred to Buyer
in connection herewith, to the extent necessary or desirable in anticipation of,
or preparation for, existing or future litigation, employment matters, tax
returns or audits, or reports to or filings with any Governmental Authorities,
during normal working hours at the location where such Books and Records are
maintained, and Seller shall have the right, at Seller’s sole cost, to make
copies of any such Books and Records. Buyer agrees to maintain all Books and
Records acquired from Seller for a period of six years from the Closing Date
unless such Books and Records are transferred and delivered to Seller within
such six (6) year period.

 

10.3 [Intentionally Deleted]

 

10.4 Further Assurances. At any time or from time to time after the Closing
Date, Buyer shall, at the request of Seller and at Seller’s expense, execute and
deliver any further instruments or documents and take all such further action as
Seller may reasonably request in order to consummate and make effective the sale
of the Assets and the assumption of the Assumed Obligations pursuant to this
Agreement.

 

10.5 Governmental Filings. It is expressly acknowledged and agreed that, as soon
as practicable after the execution of this Agreement, but in no event more than
fifteen (15) Business Days from the date hereof, Buyer and Seller shall file any
forms required by the Commission to authorize the transfer of the Assets. Buyer
agrees that it will cooperate with Seller in all respects in connection with
such filings and in connection with any requests for information or further
filings which may be necessary in order to obtain the necessary consents (or to
allow the applicable time periods to expire) with respect thereto. Buyer shall
deliver to Seller and its counsel drafts of such filings by Buyer and all other
materials to be submitted sufficiently in advance of any such submission so that
Seller and its counsel may review and comment upon such filings and other
materials.

 

-27-



--------------------------------------------------------------------------------

ARTICLE XI

THE CLOSING

 

11.1 Time and Place; Effective Date. The closing of the transactions
contemplated by this Agreement (the “Closing”) will take place at 9:00 a.m. at
the offices of Teletouch Communications Inc., 1913 Deerbrook Dr. Tyler, Texas
75703, on the last day of the month in which the Requisite Stockholder Approval
is obtained or at such other time, at such other place or on such other date as
the parties hereto may mutually agree. The date on which the Closing occurs is
herein referred to as the “Closing Date” and the transactions contemplated by
this Agreement shall be deemed to be effective as of 12:01 a.m. on the Closing
Date.

 

11.2 Seller’s Obligations. At the Closing, Seller shall deliver to Buyer,
against delivery of the items specified in Section 11.3:

 

(a) bills of sale, assumptions and other instruments of transfer, assignment and
conveyance in form and substance reasonably satisfactory to Buyer sufficient to
(i) transfer to and effectively vest in Buyer all right, title and interest in
the Assets together with possession of the Assets free and clear of all
Encumbrances except Permitted Encumbrances, and (ii) transfer to Buyer no later
than five (5) days prior to the Closing Date, all rights, title and interest in
and to the Permits;

 

(b) certified copies of the Articles of Incorporation, Bylaws and Good Standing
and Existence Certificates of Seller;

 

(c) the Noncompetition and Nonsolicitation Agreement;

 

(d) a License Agreement granting to Buyer a limited license to use of the name
“TeleTouch Paging,” (the “License Agreement”), which license shall be limited to
use by Buyer and cannot be sold or assigned without the express written
permission of Seller, which shall not be unreasonably withheld;

 

(e) a sublease agreement subleasing to Buyer space in Seller’s Tyler, Texas for
six months following Closing (the “Sublease”);

 

(f) all Books and Records (or acceptable facsimiles thereof) which have been
requested by Buyer hereunder, including all Assigned Contracts;

 

(g) the certifications required by Sections 8.1, 8.2 and 8.3 which may be
contained in one certificate;

 

(h) the consents to assignment of the Assigned Contracts as required by Section
8.4;

 

-28-



--------------------------------------------------------------------------------

(i) a blanket letter to Seller’s lessors with respect to the office Leases and
Communications Sites, notifying such lessors of the assignment of the office
Leases and Leases of such Communications Sites pursuant to this Agreement;

 

(j) a joint letter to the customers of the Business notifying such customers of
the purchase of the Business by Buyer; and

 

(k) such other instruments, documents and certificates in form and substance
reasonably satisfactory to Buyer, as Buyer shall have reasonably required.

 

11.3 Buyer’s Obligations. At the Closing, Buyer shall deliver to Seller, against
delivery of the items specified in Section 11.2:

 

(a) a wire transfer for the total of the Cash Payment ;

 

(b) the Promissory Note;

 

(c) the License Agreement;

 

(d) the Sublease;

 

(e) a blanket letter to Seller’s lessors with respect to the office Leases and
Communications Sites, notifying such lessors of the assignment of the office
Leases and Leases of such Communications Sites pursuant to this Agreement; and

 

(f) the certifications required by Sections 7.1, 7.2 and 7.3, which may be
contained in one certificate.

 

11.4 Transfer of Permits.

 

(a) Governmental Approvals. With respect to Seller’s licenses issued by the
Commission, such licenses shall not be transferred until all governmental
consents and approvals necessary to permit the consummation of the transactions
contemplated by this Agreement shall have been received, including, but not
limited to, all necessary approvals of the Commission (“FCC Approvals”) and
until such FCC Approvals shall be final and nonappealable. All Permits requiring
such approvals for transfer are hereinafter referred to collectively as the
“Regulated Permits.”

 

(b) Transfer of Regulated Permits. Notwithstanding any provision of this
Agreement to the contrary, Seller shall assign all of their respective rights,
title and interest in and to the Regulated Permits on the first business day
following the date on which the parties receive evidence of final and
nonappealable FCC Approvals with respect to Seller’s licenses issued by the
Commission. Seller shall deliver to Buyer on such date the evidence referenced
in this Section 11.4.

 

-29-



--------------------------------------------------------------------------------

11.5 Possession. Simultaneous with the consummation of the transfers
contemplated herein, Seller, through its officers, agents and employees, shall
put Buyer in full possession and enjoyment of all Assets to be conveyed and
transferred by this Agreement.

 

ARTICLE XII

TERMINATION

 

12.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time on or prior to the Closing
Date:

 

(a) by the mutual written consent of Buyer and Seller;

 

(b) by either party on or after the 10th day following receipt of Requisite
Stockholder Approval, if the Closing has not occurred by such date, provided
that as of such date neither party is in default or that both parties are in
default under this Agreement;

 

(c) by Seller in writing if (i) the Requisite Stockholder Approval has not been
obtained by September 30, 2005 or (ii) the Requisite Stockholder Approval is
obtained but 5% or more of the outstanding shares of capital stock of Seller
vote against the proposed transaction and have asserted their dissenters rights;

 

(d) by Buyer or Seller in writing, without prejudice to other rights and
remedies which the terminating party may have (provided the terminating party is
not otherwise in material default or breach of this Agreement, or has failed or
refused to close without justification hereunder), if the other party shall (i)
materially fail or have failed to perform its covenants or agreements contained
herein required to be performed on or prior to the Closing Date, or (ii)
materially breach or have breached any of its representations or warranties
contained herein.

 

(e) by Buyer in writing without penalty following the occurrence of any event
that has a material adverse impact on the Business and the Assets, taken as a
whole.

 

(f) by Buyer or Seller in writing if the parties cannot agree on a Management
Agreement by August 31, 2005.

 

12.2 Effect on Obligations. Termination of this Agreement pursuant to this
Article shall terminate all obligations of the parties hereunder, except for (i)
Sections 13.1, 13.2, 13.9, 13.10 and 13.11 and Buyer’s remedies under Article
XII hereof. Upon any termination of this Agreement each party hereto will
redeliver all documents, work papers and other material of any other party
relating to the transactions contemplated hereby, and all copies of such
materials, whether so obtained before or after the execution hereof, to the
party furnishing the same.

 

12.3 Limited Termination Right Relating to Schedules. Each party agrees that
certain of the schedules to this Agreement will be provided by Seller on or
prior to September 1, 2005, and that Seller shall have the continuing obligation
until the Closing Date to supplement or amend promptly such schedules with
respect to any matter hereafter arising or discovered which,

 

-30-



--------------------------------------------------------------------------------

if existing or known at the date of this Agreement, would have been required to
be set forth or described in the schedules hereto. Upon Buyer’s receipt of (a)
any schedule delivered by Seller on or prior to September 1, 2005 or (b) any
amendment or supplement to a schedule thereafter delivered by Seller (any
schedule or any amendment or supplement to a schedule referenced in item (a) or
(b) being referred to as a “Supplemental Disclosure”), Buyer will have five (5)
Business Days after receipt (the “Termination Period”) in which to review the
Supplemental Disclosure. If (x) any Supplemental Disclosure relating to Seller’s
representations and warranties under Article V discloses facts that have had or
could reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect on the Business and the Assets, taken as a whole, or (y)
any other Supplemental Disclosure contains items that are materially different
than the items that were represented by Seller during Buyer’s due diligence
investigation as items to be disclosed on the relevant schedule and such
difference represents a material adverse impact of more than $50,000.00 on the
Business and the Assets, taken as a whole, Buyer may terminate this Agreement by
delivering a termination notice to the Seller within the Termination Period. The
termination notice must identify the specific facts in the Supplemental
Disclosure which give rise to Buyer’s termination right. Such termination shall
be Buyer’s sole remedy with respect to the content of the Supplemental
Disclosure. If a termination notice is not received within the Termination
Period, the relevant schedules will be deemed, for all purposes, to be provided
or supplemented as described in the Supplemental Disclosure as of the date
hereof and to be binding on Buyer and Seller.

 

ARTICLE XIII

SURVIVAL AND INDEMNIFICATION

 

13.1 Indemnification of Seller. Buyer shall indemnify and hold Seller, its
officers, directors, shareholders, agents, Affiliates, successors and permitted
assigns (the “Seller Indemnitees”) harmless from and against any and all
damages, including exemplary damages and penalties, losses, deficiencies, costs,
expenses, obligations, fines, expenditures, claims and liabilities, including
reasonable counsel fees and reasonable expenses of investigation, defending and
prosecuting litigation (collectively, the “Damages”), suffered by Seller
Indemnitees as a result of, caused by, arising out of, or in any way relating to
(a) any misrepresentation, breach of warranty, or nonfulfillment of any
agreement or covenant on the part of Buyer under this Agreement or (b) any
liability or obligation (other than the Excluded Liabilities or any other
liabilities or obligations for which Buyer is being indemnified by Seller
hereunder) which pertains to the ownership, operation or conduct of the Business
or Assets arising from any acts, omissions, events, conditions or circumstances
occurring on or after the Closing Date, including, but not limited to, Buyer’s
failure to perform any of the Assumed Obligations.

 

13.2 Indemnification of Buyer. Seller shall indemnify and hold Buyer, its
officers, directors, partners, agents, Affiliates, successors and permitted
assigns (the “Buyer Indemnitees”) harmless from and against any and all Damages
suffered by Buyer Indemnitees as a result of, caused by, arising out of, or in
any way relating to (a) any misrepresentation, breach of warranty,
nonfulfillment of any agreement or covenant on the part of Seller under this
Agreement or (b) any liability or obligation (other than those for which Seller
is being indemnified by Buyer hereunder and other than the Assumed Obligations)
which pertains to the ownership, operation or conduct of the Business or Assets
arising from any acts, omissions, events, conditions or circumstances occurring
before the Closing Date and (c) the Excluded Liabilities.

 

-31-



--------------------------------------------------------------------------------

13.3 Demands. Each indemnified party hereunder agrees that promptly upon its
discovery of facts giving rise to a claim for indemnity under the provisions of
this Agreement, including receipt by it of notice of any demand, assertion,
claim, action or proceeding, judicial or otherwise, by any third party (such
third party actions being collectively referred to herein as the “Claim”), with
respect to any matter as to which it claims to be entitled to indemnity under
the provisions of this Agreement, it will give prompt notice thereof in writing
to the indemnifying party, together with a statement of such information
respecting any of the foregoing as it shall have. Such notice shall include a
formal demand for indemnification under this Agreement. The indemnifying party
shall not be obligated to indemnify the indemnified party with respect to any
Claim if the indemnified party knowingly failed to notify the indemnifying party
thereof in accordance with the provisions of this Agreement in sufficient time
to permit the indemnifying party or its counsel to defend against such matter
and to make a timely response thereto including, without limitation, any
responsive motion or answer to a complaint, petition, notice or other legal,
equitable or administrative process relating to the Claim, only insofar as such
knowing failure to notify the indemnifying party has actually resulted in
prejudice or damage to the indemnifying party.

 

13.4 Right to Contest and Defend. The indemnifying party shall be entitled at
its cost and expense to contest and defend by all appropriate legal proceedings
any Claim with respect to which it is called upon to indemnify the indemnified
party under the provisions of this Agreement; provided, that notice of the
intention to contest shall be delivered by the indemnifying party to the
indemnified party within twenty (20) days from the date of receipt by the
indemnifying party of notice by the indemnified party of the assertion of the
Claim. Any such contest may be conducted in the name and on behalf of the
indemnifying party or the indemnified party as may be appropriate. Such contest
shall be conducted by reputable counsel employed by the indemnifying party, but
the indemnified party shall have the right but not the obligation to participate
in such proceedings and to be represented by counsel of its own choosing at its
sole cost and expense. The indemnifying party shall have full authority to
determine all action to be taken with respect thereto; provided, however, that
the indemnifying party will not have the authority to subject the indemnified
party to any obligation whatsoever, other than the performance of purely
ministerial tasks or obligations not involving material expense. If the
indemnifying party does not elect to contest any such Claim, the indemnifying
party shall be bound by the result obtained with respect thereto by the
indemnified party, having used its reasonable best efforts in resolution. At any
time after the commencement of the defense of any Claim, the indemnifying party
may request the indemnified party to agree in writing to the abandonment of such
contest or to the payment or compromise by the indemnified party of the asserted
Claim, whereupon such action shall be taken unless the indemnified party
determines that the contest should be continued, and so notifies the
indemnifying party in writing within fifteen (15) days of such request from the
indemnifying party. If the indemnified party determines that the contest should
be continued, the indemnifying party shall be liable hereunder only to the
extent of the amount that the other party to the contested Claim had agreed
unconditionally to accept in payment or compromise as of the time the
indemnifying party made its request therefore to the indemnified party.

 

-32-



--------------------------------------------------------------------------------

13.5 Cooperation. If requested by the indemnifying party, the indemnified party
agrees to cooperate with the indemnifying party and its counsel in contesting
any Claim that the indemnifying party elects to contest or, if appropriate, in
making any counterclaim against the person asserting the Claim, or any
cross-complaint against any person, and the indemnifying party will reimburse
the indemnified party for any expenses incurred by it in so cooperating. If the
indemnifying party has not chosen to contest a Claim, the indemnifying party
shall cooperate with the indemnified party and its counsel in contesting any
Claim at no cost or expense to the indemnified party.

 

13.6 Right to Participate. The indemnified party agrees to afford the
indemnifying party and its counsel the opportunity to be present at, and to
participate in, conferences with all persons, including Governmental
Authorities, asserting any Claim against the indemnified party or conferences
with representatives of or counsel for such persons.

 

13.7 Payment of Damages. The indemnifying party shall pay to the indemnified
party in immediately available funds any amounts to which the indemnified party
may become entitled by reason of the provisions of this Agreement subject to
offset for any insurance proceeds actually received by the indemnified party,
such payment to be made within five days after any such amounts are finally
determined either by mutual agreement of the parties hereto or pursuant to the
final unappealable judgment of a court of competent jurisdiction. The
availability of insurance proceeds shall not delay or postpone any
indemnification payment required hereunder. If the indemnified party both
collects any such insurance proceeds and receives a payment from the
indemnifying party hereunder, and the sum of such proceeds and payment is in
excess of the amount payable with respect to the matter that is the subject of
the indemnity, then the indemnified party shall promptly refund to the
indemnifying party the amount of such excess, if permitted by the applicable
insurance policies. Except as otherwise provided in the preceding sentence, the
indemnified party’s receipt of any such insurance proceeds shall not eliminate
or reduce the obligations of the indemnifying party or the rights of the
indemnified party hereunder. Any amount payable to Buyer Indemnitees by Seller
pursuant to this Article XIII shall, if not promptly paid by Seller, be paid and
discharged in the form of a reduction in the principal amount of the Promissory
Note as evidenced by a written statement executed by Seller, with such reduction
being applied to installments of the first maturing principal.

 

13.8 Survival of Representations and Warranties. The representations and
warranties contained in Articles V and VI of this Agreement shall survive until
the second anniversary date of the Closing Date.

 

13.9 Limitations. No party will be required to make any indemnification under
this Article XIII with respect to any Damages suffered by Buyer Indemnitees or
Seller Indemnitees, as applicable, unless the aggregate of such Damages exceed
$50,000.00. Notwithstanding any other provision of this Agreement to the
contrary, the aggregate indemnification obligations of any party hereto shall in
no event exceed 25% of the Purchase Price.

 

-33-



--------------------------------------------------------------------------------

13.10 Sole Remedy. Indemnification under this Article XIII shall be the sole and
exclusive remedy of the parties with respect to Damages resulting from the
breach of any representation, warranty or covenant in this Agreement.

 

13.11 General. THE INDEMNIFICATION AND ASSUMPTION PROVISIONS PROVIDED FOR IN
THIS AGREEMENT HAVE BEEN EXPRESSLY NEGOTIATED IN EVERY DETAIL, ARE INTENDED TO
BE GIVEN FULL AND LITERAL EFFECT, AND SHALL BE APPLICABLE WHETHER OR NOT THE
LIABILITIES, OBLIGATIONS, CLAIMS, JUDGMENTS, LOSSES, COSTS, EXPENSES OR DAMAGES
IN QUESTION ARISE OR AROSE SOLELY OR IN PART FROM THE GROSS, ACTIVE, PASSIVE OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF ANY INDEMNIFIED
PARTY. BUYER AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE
EXPRESS NEGLIGENCE RULE AND CONSTITUTES CONSPICUOUS NOTICE. NOTHING IN THIS
CONSPICUOUS NOTICE IS INTENDED TO PROVIDE OR ALTER THE RIGHTS AND OBLIGATIONS OF
THE PARTIES, ALL OF WHICH ARE SPECIFIED ELSEWHERE IN THIS AGREEMENT.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1 Notices. Any notice, request, instruction, correspondence or other document
to be given hereunder by either party to the other (herein collectively called
“Notice”) shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by certified mail,
postage prepaid and return receipt requested, or by telecopier, as follows:

 

If to Seller, addressed to:

Thomas A. “Kip” Hyde

5718 Airport Freeway

Fort Worth, Texas 76117

 

If to Buyer, addressed to:

Robert Albritton

7471 Benbrook Parkway

Benbrook, Texas 76126

 

Notice given by personal delivery, courier service or mail shall be effective
upon actual receipt. Notice given by telecopier shall be confirmed by
appropriate answer back and shall be effective upon actual receipt if received
during the recipient’s normal business hours, or at the beginning of the
recipient’s next Business Day after receipt if not received during the
recipient’s normal business hours. All Notices by telecopier shall be confirmed
promptly after transmission in writing by certified mail or personal delivery.
Any party may change any address to which Notice is to be given to it by giving
Notice as provided above of such change of address.

 

-34-



--------------------------------------------------------------------------------

14.2 Governing Law. The provisions of this Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
(excluding any conflicts-of-law rule or principle that might refer same to the
laws of another jurisdiction).

 

14.3 Arbitration. If any dispute, controversy or claim (referred to collectively
as a “Dispute”) of any kind or character arises by or among the Parties which
cannot be amicably resolved, then at the written demand of any one Party to the
others, the Dispute shall be fully and finally resolved by arbitration in Dallas
County, Texas before a single arbitrator mutually acceptable to and selected by
the Parties and otherwise in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”). If no prompt agreement can be
reached among the Parties concerning the identity of the arbitrator, then the
sole arbitrator shall be selected in accordance with the applicable AAA Rules.

 

14.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
exhibits and schedules hereto) constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations and discussions, whether oral or
written, of the parties, and there are no warranties, representations or other
agreements between the parties in connection with the subject matter hereof
except as set forth specifically herein or contemplated hereby. No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby. The failure of a party to exercise any
right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provision hereof (regardless
of whether similar), nor shall any such waiver constitute a continuing waiver
unless otherwise expressly provided.

 

14.5 Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns; but neither this Agreement nor any of the rights,
benefits or obligations hereunder shall be assigned, by operation of law or
otherwise, by Seller or Buyer without the prior written consent of the other
party. Seller hereby specifically consents to the assignment, at the election of
Buyer and in connection with the FCC Approvals to be obtained as a condition of
Closing, of all Permits of Seller issued by the Commission and subject to
assignment and/or transfer from Seller to Buyer pursuant to the Agreement may be
transferred and assigned to either Buyer, or any other wholly-owned subsidiary
of Buyer. Nothing in this Agreement, express or implied, is intended to confer
upon any person or entity other than the parties hereto and their respective
permitted successors and assigns, any rights, benefits or obligations hereunder.

 

14.6 Severability. If any provision of the Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of last resort, Buyer and Seller shall
promptly meet and negotiate substitute provisions for those rendered or declared
illegal or unenforceable so as to preserve as nearly as possible the
contemplated economic effects of the transactions, but all of the remaining
provisions of this Agreement shall remain in full force and effect.

 

-35-



--------------------------------------------------------------------------------

14.7 Headings. The headings of the sections herein are inserted for convenience
of reference only and are not intended to be a part of or to affect the meaning
or interpretation of this Agreement.

 

14.8 Execution. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original and all of which shall constitute one
instrument.

 

14.9 Sales and Transfer Taxes. Seller shall be responsible for and pay any
applicable sales, stamp, transfer, documentary, use, filing and other taxes and
fees (including any penalties and interest) that may become due or payable in
connection with this Agreement and the transactions contemplated hereby.
Notwithstanding the foregoing, Buyer shall be responsible for the payment of any
transfer taxes and registrations applicable to the transfer of the Vehicles and
the Permits. Seller shall be responsible for a 8/12th fraction, and Buyer shall
be responsible for the remaining 4/12ths fraction, of any ad valorem personal
property taxes assessed with respect to the Assets during the 2005 calendar
year.

 

14.10 Expenses. Except as otherwise provided in this Agreement, Seller and Buyer
shall each pay all costs and expenses incurred by them or on their behalf in
connection with this Agreement and the transactions contemplated hereby.

 

14.11 Publicity. Except as otherwise required by applicable laws or regulations
(including, without limitation, the federal securities laws), Seller and Buyer
shall cooperate in the issuance of press releases or other public statements, in
each case relating to or connected with or arising out of this Agreement or the
matters contained herein, and shall not unreasonably withhold approval as to the
contents and the manner of presentation and publication thereof.

 

14.12 Confidentiality. Prior to the Closing Date, neither Buyer nor Seller will
disclose the terms of this Agreement or the acquisition contemplated hereby to
any person other than their respective directors, officers, agents or
representatives, except (a) as otherwise provided herein, (b) as may be required
in connection with obtaining the Requisite Stockholder Approval or (c) as
required by law (including, without limitation, the federal securities laws).
The Seller may make appropriate disclosures of the general nature of the
acquisition to its employees, vendors and customers to protect the goodwill of
the Business and to facilitate the Closing. Buyer may disclose pertinent
information regarding the acquisition to existing and prospective investors,
lenders, or investment bankers or financial advisors for the purpose of
obtaining debt and/or equity financing, and may describe this Agreement and the
transactions contemplated hereby in any offering document with respect to
securities of the Buyer, and may include this Agreement as an exhibit thereto.

 

14.13 Legal Representation. Each of the parties hereby acknowledges that it has
been afforded the opportunity to review and discuss this Agreement and the other
documents and instruments contemplated to be delivered in connection with this
Agreement with independent, qualified legal, accounting and other relevant
professional advisors. Buyer hereby acknowledges that Bracewell & Giuliani LLP
has acted as counsel solely for Seller and has explicitly recommended that Buyer
seek the advice of Buyer’s legal counsel in connection with the review of this
Agreement.

 

-36-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

TELETOUCH COMMUNICATIONS, INC.

By:

 

 

--------------------------------------------------------------------------------

    Thomas A. “Kip” Hyde, Jr.     Chief Executive Officer TELETOUCH PAGING, LP
By:  

 

--------------------------------------------------------------------------------

    Robert Albritton     Chief Executive Officer